
	
		II
		111th CONGRESS
		2d Session
		S. 3127
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to require
		  regular updating of the supplemental foods provided under the special
		  supplemental nutrition program for women, infants, and
		  children.
	
	
		1.Supplemental food
			 updatesSection 17(f)(11) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(11)) is amended by adding at
			 the end the following:
			
				(E)Supplemental
				food updates
					(i)In
				generalThe Secretary shall enter into an arrangement with the
				National Academy of Sciences under which, not less than every 10 years, the
				Institute of Medicine of the Academy shall conduct a study that—
						(I)reviews the most
				recent nutrition science; and
						(II)makes
				recommendations for changes in the supplemental foods available under the
				program.
						(ii)UpdatesThe
				Secretary shall amend the supplemental foods available under the program to
				reflect the studies conducted under clause
				(i).
					.
		
